Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 Direct Dial: (202) 419-8416 February 28, 2014 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Nationwide Mutual Funds (the “Registrant”) SEC File Nos. 333-40455 and 811-08495 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectuses for each of the following funds: Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Core Plus Bond Fund Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Global Equity Fund Nationwide Government Bond Fund Nationwide Growth Fund Nationwide High Yield Bond Fund Nationwide Inflation-Protected Securities Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Conservative Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide Portfolio Completion Fund Nationwide Retirement Income Fund Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 155/156 to the Registration Statement of the Registrant that has been filed electronically. Post-Effective Amendment Nos. 155/156 will become effective with the Securities and Exchange Commission on March 1, 2014. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8416. Very truly yours, /s/Cillian M. Lynch Cillian M. Lynch
